384 F.2d 979
128 U.S.App.D.C. 10
V.E.B. CARL ZEISS, JENA, Steelmasters, Inc. and ErconaCorporation, Appellants,v.Ramsey CLARK, Acting Attorney General of the United States, Appellee.
No. 20351.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 14, 1967.Decided May 8, 1967, Certiorari Denied Nov. 13, 1967, See 88S.Ct. 334.

Mr. Harry I. Rand, Washington, D.C., for appellants.
Mr. John C. Eldridge, atty., Dept. of Justice, with whom Messrs. David G. Bress, U.S. Atty., and Alan S. Rosenthal, Atty., Dept. of Justice, were on the brief. for appellee.
Before EDGERTON, Senior Circuit Judge, and BURGER and WRIGHT, Circuit judges.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
On consideration whereof it is ordered and adjudged by this Court that the order of the District Court, appealed from in this cause be, and it is hereby, affirmed for the reasons stated in Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, D.D.C., 40 F.R.D. 318 (1966).